MARSHALL, C. J.
1.Irregularities on the part of ministerial officers P' l summoning and impaneling jurors will be discarded by reviewing courts, and also by trial courts after verdict rendered, unless it is shown that one or more of the accepted jurors did not possess the requisite qualifications to act as juror.
2.The failure of a sheriff to sign the return showing the manner of service of a venire for a jury, under Section 13642, General Code, within the time limited by that section, does not avoid the proceedings under such venire, and such sheriff may sign such return after the time so limited. If the time of trial is thereafter postponed for a sufficient length of time to permit the lapse of fifteen days from the time of signing such return until the day of trial, no prejudicial error will result to the accused.
3.By the provisions of Section 11572-a, the Court of Appeals is authorized to correct the spelling of names in a bill of exceptions from the Court of Common Pleas.
4.Where in the trial of a first degree murder Base the defendant asserts voluntary intoxication * s a defense to the prosecution it will be incumbent upon him to establish that degree of intoxication which rendered him; incapable of forming the intent to kill, or of acting with premeditation and deliberation, and the burden is upon such defendant to establish such defense by a preponderance of such evidence. This does not, however, relieve the state of the general burden to prove 'each and every element going to make up the offense charged by proof beyond a reasonable doubt.
Judgment affirmed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.